UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1390


LINDA I. VALERINO,

                Plaintiff – Appellant,

          and

DORA M. ALVARADO; JEFFREY L. BOHN; MARGARITA           V.   SERNA;
TAM M. WYATT, and all others similarly situated,

                Plaintiffs,

          v.

ERIC H. HOLDER, JR., in his official capacity as United
States Attorney General,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:11-cv-01124-GBL-JFA)


Submitted:   August 29, 2013             Decided:   September 19, 2013


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Linda I. Valerino, Appellant Pro Se. Anna Elizabeth Cross,
OFFICE OF THE UNITED STATES ATTORNEY, Kevin J. Mikolashek, R.
Joseph Sher, Lauren Anne Wetzler, Assistant       United   States
Attorneys, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Linda I. Valerino appeals the district court’s order

granting Defendant’s motion to dismiss and motion for summary

judgment   in    this   employment      discrimination       case   arising    from

Valerino’s employment with the United States Marshals Service.

We have carefully reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court in its thorough opinion.                Valerino v. Holder, No.

1:11-cv-01124-GBL-JFA         (E.D.     Va.     Feb.   20,   2013).     We     deny

Valerino’s motion for leave to file exhibits.                   We dispense with

oral   argument     because      the    facts    and   legal    contentions     are

adequately      presented   in    the    materials     before   this   court    and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                          3